FILED
                                                                         MAY 6, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37394-1-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )         UNPUBLISHED OPINION
CRISTIAN LUPASTEAN,                           )
                                              )
                     Petitioner.              )

       FEARING, J. — We must decide whether a juror’s incomplete and perhaps

misleading answer to a question during voir dire constituted juror misconduct and

whether any misconduct warrants a new trial for petitioner Cristian Lupastean. Unlike

the settings addressed in most other reported decisions, the parties discovered the

incomplete answer at the beginning of trial, and the trial court addressed the potential

juror misconduct. We conclude that the trial court did not abuse its discretion when
No. 37394-1-III
State v. Lupastean


refusing to dismiss the juror, and we affirm Lupastean’s convictions. The juror did not

intentionally mislead the parties, and the juror held no disqualifying bias.

                                          FACTS

       The jury needed to decide whether petitioner Cristian Lupastean or Erika Harvey

drove a truck when Trooper Antonio Olivas spotted the truck on January 27, 2018, at

2:50 p.m., on I-90 in Adams County. Both Harvey and Lupastean then occupied the

truck. Lupastean’s father owned the trucking company that owned the truck. Harvey had

a valid commercial driver’s license, but Lupastean’s license was suspended.

       During trial both Erika Harvey and Cristian Lupastean testified that Harvey drove

the truck. Harvey averred that she exited the interstate to use the restroom at a gas station

because she felt sick. She saw the emergency lights of Trooper Antonio Olivas’s vehicle

only after she took the exit ramp and brought the truck to a stop near the gas station. She

had not earlier noticed the presented of the law enforcement vehicle.

       Trooper Antonio Olivas works for the Washington State Patrol’s commercial

vehicle division. At the identified time, Trooper Olivas observed the truck, in which

Erika Harvey and Cristian Lupastean traveled, pass him. Olivas testified that Lupastean,

not Harvey, drove the truck.

       Trooper Antonio Olivas decided to stop the truck for a routine inspection, and he

turned on his emergency lights. The vehicle exited the freeway onto a ramp and

continued toward a gas station. Trooper Olivas grew curious as to why the truck did not

                                              2
No. 37394-1-III
State v. Lupastean


stop, and he peered into the truck’s mirrors to observe the driver. He observed Lupastean

and Harvey switch seats, with Harvey assuming the driver’s seat. At the time the two

switched seats, Olivas estimates that the truck traveled at 10 miles per hour toward gas

station fuel pumps fifty yards away. Trooper Olivas testified that a vehicle of that size

traveling at ten miles an hour could be dangerous.

                                       PROCEDURE

       The State of Washington charged Cristian Lupastean, in district court, with driving

while license revoked in the first degree, driving without a commercial license, and

reckless driving.

       At the beginning of voir dire, the trial judge listed the three charges and read the

elements of each charge. He informed the jury that the State charged Cristian Lupastean

with driving while having a revoked license in the first degree:

               A person commits the crime of driving while license revoked in the
       first degree when he or she, having been found by the Department of
       Licensing, to be a habitual traffic offender, drives a motor vehicle while an
       Order of Revocation is in effect.

Clerk’s Papers (CP) at 45. He then read the elements of the second charge, driving

without a commercial driver’s license. The trial court declared that a person commits this

crime when, “at the time of the driving, he or she does not have a valid commercial

driver’s license.” CP at 46. Finally, the court explained that the third charge for reckless




                                              3
No. 37394-1-III
State v. Lupastean


driving occurs when a driver “drives a motor vehicle in willful or wanton disregard for

the safety of persons or property.” CP at 46.

      After listing the charges and their respective elements, the district court asked all

members of the venire:

             Have any of you had any personal experience with a similar or
      related type of case or incident as a victim, witness, or accused?

CP at 49. One potential juror responded affirmatively, and the rest responded in the

negative.

      The district court next asked:

             Do any of you have a close friend or relative who has had experience
      with a similar or related type of case or incident? And that would be as a
      victim, witness, or accused.

CP at 51. Three jurors responded affirmatively. One commented that a brother-in-law

was in an accident when the other driver was unlicensed. Another noted that his brother

had his driver’s license revoked and the brother was arrested for driving while under the

influence of alcohol (DUI). The third venire person recounted that a child had received a

DUI. The district court noted on the record negative responses from other jurors to the

question.

      The State questioned venire juror 14 on her ability to evaluate a case based on

testimony. Defense counsel exercised all available peremptory challenges. Venire juror

number 14 was seated as juror number 6. We hereafter refer to this juror as juror 6.


                                             4
No. 37394-1-III
State v. Lupastean


       After the district court swore in the jury, the district court ordered a brief recess.

After the recess, defense counsel informed the trial court that the husband of juror 6

approached him and told him that his car had been hit by an unlicensed driver.

According to counsel:

              He [the juror’s husband] asked if I was an attorney, and then
       proceeded to ask about an incident that he had been involved in with
       regards to getting hit by an unlicensed driver in an accident, and his wife is
       on the jury.

CP at 84. Counsel explained that the husband wanted to recoup his losses in the accident

with the unlicensed driver. According to defense counsel, he informed the man that he

could not speak with him during the trial.

       After the disclosure by defense counsel, the district court summoned juror 6 into

the courtroom for questioning. The following colloquy ensued:

              THE COURT: And it has come to the Court’s attention that
       apparently your husband has been involved in an automobile accident?
              JUROR NO. 6: Yeah, this was about a month ago, but it didn’t go to
       court or nothing.
              THE COURT: Okay. And as far as that accident, do you think that
       would affect your ability to be fair and impartial in this case?
              JUROR NO. 6: Oh, yeah.
              THE COURT: You think it would affect you?
              JUROR NO. 6: No, it wouldn’t affect me. I would be fair.
              THE COURT: Okay. Be a fair juror?
              JUROR NO. 6: No, yeah, I would be fair.
              THE COURT: All right. Any further questions from the State or the
       defense?
              MS. RUSSELL [the State’s attorney]: No. Thank you, Your Honor.
              MR. KIRKHAM [defense counsel]: Yes, Your Honor. Ms. Castro,
       what do you know about that accident?

                                               5
No. 37394-1-III
State v. Lupastean


              JUROR NO. 6: Well, I wasn’t with him when it happened.
              MR. KIRKHAM: Okay.
              JUROR NO. 6: But he was dropping off my grandkids at school, and
      when he dropped off the last one—I’m just thinking in my head of what he
      told me—that he was coming home and he was making a left turn and there
      was an oncoming car and it hit him.
              MR. KIRKHAM: Okay. Do you know if the other driver was cited
      or not?
              JUROR NO. 6: The other driver didn’t have his driver’s license.
              MR. KIRKHAM: Okay. And earlier when we had everybody in
      here the judge was asking some questions, and one of the questions had to
      do whether you or a family member had been involved in a similar incident
      that’s alleged here, and you didn’t answer to that. Is that correct?
              JUROR NO. 6: Well, yeah, because I didn’t think, you know—since
      they didn’t go to court and he just got a ticket, I don’t know, I assumed it
      would be okay.
              MR. KIRKHAM: Okay. That gentleman was charged with driving
      without a license?
              JUROR NO. 6: I don’t know what happened to the other gentleman
      that hit my husband. All I know that he didn’t have no driver’s license.
              MR. KIRKHAM: He didn’t have a license?
              JUROR NO. 6: He didn’t have a driver’s license.
              MR. KIRKHAM: Okay. And the allegations here are that my client
      was driving without a license. You understood that, correct?
              JUROR NO. 6: Yeah, uh-huh.
              MR. KIRKHAM: Do you think that those are two similar
      incidences?
              JUROR NO. 6: He was driving without a license?
              MR. KIRKHAM: That’s the charge.
              JUROR NO. 6: Yeah, they’re the same, the same, because the other
      young—it was a young kid and he was driving without a license, a young
      kid.
              MR. KIRKHAM: Okay.
              JUROR NO. 6: So, since they didn’t go to court and my husband
      didn’t get a ticket or nothing, I assumed, you know, it would be okay. So, I
      didn’t bring it up to the judge’s attention.
              MR. KIRKHAM: Right.
              JUROR NO. 6: Yeah.


                                           6
No. 37394-1-III
State v. Lupastean


             MR. KIRKHAM: And I understand why you didn’t bring it up. I’m
      not mad at you or anything.
             JUROR NO. 6: Oh, okay.
             ....
             JUROR NO. 6: Well, yeah, when he was asking that question I was
      thinking behind my head. I go, well, it didn’t go to court, my husband
      didn’t get a ticket. I assumed it would be okay, but I thought in my mind.

CP at 85-88.

      The prosecuting attorney then asked juror 6 some questions:

             MS. RUSSELL: Ms. Castro, it didn’t seem similar to you, is that
      why you didn’t raise it with us?
             JUROR NO. 6: Yeah, yeah, yeah.
             ....
             JUROR NO. 6: Yeah, yeah, my husband was just involved. It
      wasn’t—they blamed my husband since the kid, the young boy, had the
      right of way, and they blamed my husband for the accident, you know.
      And the young kid, it was a young boy, driving without a license, so I
      figured, you know, the way the situation happened, you know, it wasn’t my
      husband’s fault because he had made the turn, it was the other oncoming
      car that hit him on the side, you know.
             MS. RUSSELL: And it didn’t involve a truck, or reckless driving, or
      anything like that?
             JUROR NO. 6: No, no, no.
             MS. RUSSELL: Okay.
             JUROR NO. 6: It was just one of those accidents that happen.
             MS. RUSSELL: Thank you.
             JUROR NO. 6: So, that’s why I didn’t bring it up to attention
      because my husband didn’t get no ticket, he didn’t even go to court. It’s
      like, well, you know.
             MS. RUSSELL: So, you still think you can be fair?
             JUROR NO. 6: Oh, yeah. Yeah, that’s why I brought it up when I
      brought it up to the gentleman. I thought, well, I’ll be fair, you know.

CP at 89-90.



                                          7
No. 37394-1-III
State v. Lupastean


       Defense counsel moved to disqualify juror 6 and for a mistrial. Counsel conceded

that he did not believe that the juror deliberately failed to disclose information.

Nevertheless, counsel asserted that the juror still failed to correctly answer the court’s

question regarding family members impacted by unlicensed drivers. No additional juror

had been selected as an alternative juror, although the court considered returning a

recently excused juror to take juror 6’s place. The State registered no objection to

summoning a belated alternate, although the State did not deem an alternate necessary.

       After a recess, the trial court announced its ruling on the defense’s motion to

disqualify juror 6 or a new trial. The court found that juror 6 did not deliberately fail to

disclose requested information. Defense counsel repeated that he did not allege a

deliberate failure to disclose. The trial court declined to disqualify juror 6 because she

did not deliberately mislead the parties or the court and she declared her ability to be fair

and impartial. The district court also denied a motion for a mistrial.

       The jury convicted Cristian Lupastean on all three counts. Lupastean appealed to

the Adams County Superior Court. The superior court affirmed. We granted

discretionary review of the superior court’s decision.

                                  LAW AND ANALYSIS

       On appeal, Cristian Lupastean repeats his contention that the district court erred

when it failed to excuse juror 6. He contends that the continued seating of juror 6

violated due process of law and his right to a jury trial as stated in the Sixth and

                                              8
No. 37394-1-III
State v. Lupastean


Fourteenth Amendments to the United States Constitution and article I, sections 3, 21,

and 22 of the Washington State Constitution. Lupastean again concedes that juror 6

honestly answered the pertinent voir dire question, but argues that the answer was

misleading. According to Lupastean, the misleading answer prevented his counsel from

inquiring further as to the bias of juror 6 and also prevented him from exercising a

peremptory challenge of juror 6. According to Lupastean, the district court should have

either declared a mistrial or selected another juror.

                               Implied and Actual Juror Bias

       Although Cristian Lupastean seeks reversal on constitutional grounds, his

argument necessitates our listing of the reasons for disqualifying jurors for bias and

identifying the difference between actual and implied bias for purposes of juror removal.

Lupastean contends juror 6 possessed both actual and implied bias.

       A number of Washington statutes address removal of potential jurors for bias.

RCW 4.44.170 states:

              Particular causes of challenge are of three kinds:
              (1) For such a bias as when the existence of the facts is ascertained,
       in judgment of law disqualifies the juror, and which is known in this code
       as implied bias.
              (2) For the existence of a state of mind on the part of the juror in
       reference to the action, or to either party, which satisfies the court that the
       challenged person cannot try the issue impartially and without prejudice to
       the substantial rights of the party challenging, and which is known in this
       code as actual bias.
              (3) For the existence of a defect in the functions or organs of the
       body which satisfies the court that the challenged person is incapable of

                                              9
No. 37394-1-III
State v. Lupastean


       performing the duties of a juror in the particular action without prejudice to
       the substantial rights of the party challenging.

(Emphasis added.) RCW 4.44.190 addresses “actual bias:”

               A challenge for actual bias may be taken for the cause mentioned in
       RCW 4.44.170(2). But on the trial of such challenge, although it should
       appear that the juror challenged has formed or expressed an opinion upon
       what he or she may have heard or read, such opinion shall not of itself be
       sufficient to sustain the challenge, but the court must be satisfied, from all
       the circumstances, that the juror cannot disregard such opinion and try the
       issue impartially.

RCW 4.44.180 defines “implied bias:”

               A challenge for implied bias may be taken for any or all of the
       following causes, and not otherwise:
               (1) Consanguinity or affinity within the fourth degree to either party.
               (2) Standing in the relation of guardian and ward, attorney and
       client, master and servant or landlord and tenant, to a party; or being a
       member of the family of, or a partner in business with, or in the
       employment for wages, of a party, or being surety or bail in the action
       called for trial, or otherwise, for a party.
               (3) Having served as a juror on a previous trial in the same action, or
       in another action between the same parties for the same cause of action, or
       in a criminal action by the state against either party, upon substantially the
       same facts or transaction.
               (4) Interest on the part of the juror in the event of the action, or the
       principal question involved therein, excepting always, the interest of the
       juror as a member or citizen of the county or municipal corporation.

       Cristian Lupastean contends that, because of juror 6’s husband’s accident with an

unlicensed driver, juror 6 had hostility toward Lupastean, an alleged unlicensed driver.

Lupastean adds that the juror eventually agreed that the facts underlying the prosecution

of Lupastean possessed similarities to her husband’s accident in that both involved a


                                             10
No. 37394-1-III
State v. Lupastean


purported unlicensed driver. Based on these facts and the juror’s concession, Lupastean

contends juror 6 possessed actual bias against him. We disagree.

       Actual bias under RCW 4.44.170(2) and RCW 4.44.190 consists of a state of mind

that the juror cannot shed and that prevents a juror from impartially trying a case. Few

similarities arise between juror 6’s husband’s accident and the driving by Cristian

Lupastean without a license. The trial court and counsel questioned juror 6, after the

husband talked to defense counsel. Based on the questioning, the trial court could

reasonably conclude that juror 6 carried no actual bias against Lupastean. We defer to

the trial court’s finding because the trial court is in the best position to observe a juror’s

testimony and determine whether he or she may try a case impartially. State v. Perez,

166 Wn. App. 55, 67, 269 P.3d 372 (2012).

       Under RCW 4.44.180, a juror holds implied bias if related familially to a party,

possesses some economic relationship with a party, served as a juror on a case involving

identical facts, or has an “interest” in the subject matter of the suit. Lupastean contends

the trial court should have dismissed juror 6 under either subsection 2 or 4 of the statute.

Subsection 2 directs excusal of a juror who is the legal client of a party. According to

Lupastean, his defense counsel was a potential attorney for juror 6’s husband and,

because Washington is a community property state and the husband wanted payment for

the damage to the couple’s car, defense counsel was a potential attorney for the juror.

We observe that any such relationship with defense counsel could create bias in favor of

                                              11
No. 37394-1-III
State v. Lupastean


defense counsel and his client, Cristian Lupastean, rather than bias against Lupastean.

Nevertheless, RCW 4.44.180(2) demands removal only if the juror’s attorney is a party,

not if the juror’s attorney is an attorney for a party in the lawsuit. Also, juror 6’s husband

never hired defense counsel, so no attorney-client relationship developed. Defense

counsel immediately ended any discussion of the husband’s potential case.

       Cristian Lupastean may contend that juror 6 possessed an “interest” in the subject

matter of the prosecution because the juror and her husband sought recovery for damages

against an unlicensed driver. Nevertheless, the “interest” mentioned in RCW 4.44.180(4)

means a direct pecuniary interest in the subject matter of the pending case or in the

financial condition of a party. Dean v. Group Health Cooperative of Puget Sound, 62

Wn. App. 829, 835-36, 816 P.2d 757 (1991). Juror 6 possessed no interest in the

economic wellbeing or harm of Lupastean or in a successful prosecution of Lupastean.

       Because a great variety of fact patterns can arise, a trial court possesses a measure

of discretion in determining what constitutes an “interest” within the meaning of RCW

4.44.180(4), and its ruling should not be disturbed on appeal absent abuse of that

discretion. State v. Rupe, 108 Wn.2d 734, 748, 743 P.2d 210 (1987); Carle v. McChord

Credit Union, 65 Wn. App. 93, 108, 827 P.2d 1070 (1992). The trial court did not err

when denying removal of juror 6 because of an alleged interest in the subject matter of

the prosecution.



                                             12
No. 37394-1-III
State v. Lupastean


                             Constitutional Right to Fair Jury

       We move to our constitutional analysis. Under both the United States and

Washington State Constitutions, the right to trial by jury must be preserved and remain

inviolate. State v. Boiko, 138 Wn. App. 256, 260, 156 P.3d 934 (2007); U.S. CONST.

amend. VI; CONST. art. I, § 21. The right to trial by jury requires a trial by an unbiased

and unprejudiced jury and one free from juror misconduct. State v. Boiko, 138 Wn. App.

at 260. A juror’s failure to speak during voir dire regarding a material fact can amount to

juror misconduct. In re Detention of Broten, 130 Wn. App. 326, 337, 122 P.3d 942

(2005).

       Cristian Lupastean rests his appeal on purported misconduct of juror 6 when

failing to disclose her husband’s recent accident with an unlicensed driver. We must

address whether juror 6 engaged in misconduct and, if so, whether Lupastean must show

prejudice resulting from the misconduct. In doing so, we must discern whether juror 6

provided a false, misleading, or incomplete answer and her state of mind when

answering. We must also discern whether, assuming juror 6 gave an inappropriate

answer, Lupastean must show some form of underlying bias, and, if so, actual bias or

implied bias. Our previous conclusion that juror 6 suffered no disqualifying bias creates

an obstacle to Cristian Lupastean’s success on his constitutional argument.




                                             13
No. 37394-1-III
State v. Lupastean


       The law about inaccurate answers during voir dire is discombobulated and lacks

any unifying and comprehensive rule. The scattered condition of the law renders an

organized analysis difficult and prolongs this opinion.

                                McDonough Two-Part Test

       McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 104 S. Ct. 845,

78 L. Ed. 2d 663 (1984), remains the nation’s leading decision with regard to alleged

juror misconduct when incompletely or inaccurately answering a question during voir

dire. Although the decision arose from a civil trial, criminal courts apply the same test

emanating from the decision. Few states have diverged from the United States Supreme

Court decision when applying state constitutional provisions. Washington State follows

United States Supreme Court precedent.

       In McDonough Power Equipment, Inc. v. Greenwood, Billy Greenwood brought a

products liability lawsuit against McDonough Power Equipment for injuries sustained

when his feet struck a lawnmower blade. During voir dire, the district court questioned

members of the venire:

               “Now, how many of you have yourself or any members of your
       immediate family sustained any severe injury, not necessarily as severe as
       Billy, but sustained any injuries whether it was an accident at home, or on
       the farm or at work that resulted in any disability or prolonged pain and
       suffering, that is you or any members of your immediate family?”

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. at 550. Venire juror Ronald

Payton did not respond. After a three-week trial and a jury verdict in favor of the

                                            14
No. 37394-1-III
State v. Lupastean


manufacturer, Greenwood learned that juror Payton failed to disclose that his son had

sustained a leg injury from a tire explosion. The juror did not believe that his son’s injury

resulted in a “disability or prolonged pain and suffering.” Greenwood moved for a new

trial, which the district court denied.

       On appeal, in McDonough Power Equipment, Inc. v. Greenwood, the Tenth

Circuit reversed and ordered a new trial on the basis that Ronald Payton failed to respond

affirmatively to the district court’s inquiry. The circuit Court of Appeals reasoned that

the juror’s failure to disclose his son’s injury prejudiced Greenwood and impacted his

right to raise a peremptory challenge.

       The United States Supreme Court, in a fractured opinion, reversed the appeals

court in McDonough Power Equipment, Inc. v. Greenwood. Since then, state courts and

lower federal courts have struggled to discern the holding in McDonough Power

Equipment, Inc. In the lead opinion, then Associate Justice Rehnquist wrote for himself

and three other members of the court that “respondents are not entitled to a new trial

unless the juror’s failure to disclose denied respondents their right to an impartial jury.”

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. at 549. Justice Rehnquist

based his opinion on Federal Rule Civil Procedure 61, which reads that a district court

order should not be set aside or a new trial granted unless a defect within that order

renders the denial of such action inconsistent with substantial justice. Justice Rehnquist



                                             15
No. 37394-1-III
State v. Lupastean


announced a two-part test to determine whether a juror’s failure to answer a question

during voir dire deprives a party of the right to a fair trial:

               We hold that to obtain a new trial in such a situation, a party must
       first demonstrate that a juror failed to answer honestly a material question
       on voir dire, and then further show that a correct response would have
       provided a valid basis for a challenge for cause. The motives for
       concealing information may vary, but only those reasons that affect a
       juror’s impartiality can truly be said to affect the fairness of a trial.

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. at 556. Under the lead

opinion, the defendant must show that the juror lied and a correct answer would have

established disqualification based on bias.

       In Justice Blackmun’s concurring opinion, in which two other justices joined, he

agreed that “the honesty or dishonesty of a juror’s response is the best indicator of

whether the juror in fact was impartial.” McDonough Power Equipment, Inc. v.

Greenwood, 464 U.S. at 556 (Blackmun, J. concurring). Nevertheless, he stated:

               I write separately to state that I understand the Court’s holding not to
       foreclose the normal avenue of relief available to a party who is asserting
       that he did not have the benefit of an impartial jury. Thus, regardless of
       whether a juror’s answer is honest or dishonest, it remains within a trial
       court’s option, in determining whether a jury was biased, to order a post-
       trial hearing at which the movant has the opportunity to demonstrate actual
       bias or, in exceptional circumstances, that the facts are such that bias is to
       be inferred.

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. at 556-57 (Blackmun, J.

concurring). According to Justice Blackmum, a finding that the juror lied is not essential

to demonstrating bias and gaining a new trial.

                                               16
No. 37394-1-III
State v. Lupastean


       Justice Brennan, joined by Justice Marshall, concurred in the judgment only.

Justice Brennan agreed with the lead opinion that a juror’s failure to provide a complete

answer would not always warrant a new trial. He considered honesty only a factor in

determining whether a juror is biased:

               In my view, the proper focus when ruling on a motion for new trial
       in this situation should be on the bias of the juror and the resulting
       prejudice to the litigant. More specifically, to be awarded a new trial, a
       litigant should be required to demonstrate that the juror incorrectly
       responded to a material question on voir dire, and that, under the facts and
       circumstances surrounding the particular case, the juror was biased against
       the moving litigant.

McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. at 557-58 (Brennan, J.

concurring). Justice Brennan’s views may echo Justice Blackmun’s decision rather than

generating a third test.

       Cristian Lupastean contends that the two-part test promoted by Justice Rehnquist

in McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548 (1984) is not the

exclusive test for determining whether to grant a new trial based on alleged juror

misconduct. In turn, Lupastean argues that intentional concealment and disqualifying

juror bias are not always required to obtain a new trial. In so arguing, Lupastean

contends other federal decisions modify the two-part test, Washington decisions modify

the test, and the two-part test’s interference in his right to exercise peremptory challenges

should lead this court to modify the test. We address these arguments in such order.



                                             17
No. 37394-1-III
State v. Lupastean


                                  Other Federal Decisions

       Cristian Lupastean relies on Williams v. Taylor, 529 U.S. 420, 120 S. Ct. 1479,

146 L. Ed. 2d 435 (2000) and Porter v. Zook, 898 F.3d 408 (4th Cir. 2018) in support of

his position that a court’s consideration of whether to grant a new trial is not limited to

the McDonough test. Further, he insists that federal courts have indicated that Justice

Rehnquist’s reference to “honesty” should encompass misleading answers regardless of

the intent of the juror.

       In Williams v. Taylor, 529 U.S. 420 (2000), the United States Supreme Court

considered whether to grant state prisoner Michael Wayne Williams’ petition for federal

habeas corpus relief in the form of an evidentiary hearing on a claim of juror bias. The

district court asked whether jurors were related to any prospective witnesses or whether

they were ever represented by counsel for either of the parties. Venire juror Bonnie

Stinnett indicated a no response, and she later sat on the jury that convicted Williams.

Williams later learned that Stinnett, although now divorced, had a seventeen-year

marriage with the sheriff deputy who investigated the scene of the crime, interrogated an

accomplice in the case, and became the prosecution’s first witness. The prosecuting

attorney also formerly represented Stinnett in the divorce case. Stinnett explained she

remained silent to the voir dire question because she was no longer related to the sheriff

deputy, and she believed the prosecuting attorney represented neither her husband nor her

during the divorce proceeding as neither party contested the divorce.

                                             18
No. 37394-1-III
State v. Lupastean


       The United States Supreme Court, in Williams v. Taylor, determined that the

juror’s silence in response to questions on voir dire was misleading. With regard to the

first question, although not technically related, “her silence after the first question was

asked could suggest to the finder of fact an unwillingness to be forthcoming; this in turn

could bear on the veracity of her explanation for not disclosing that Woodson had been

her attorney.” Williams v. Taylor, 529 U.S. at 441. With regard to the second question,

the Court concluded that Stinnett failed to disclose material information and her failure to

disclose the information was “misleading as a matter of fact.” Williams v. Taylor, 529

U.S. at 442. The U.S. Supreme Court found that an evidentiary hearing should be held

for Williams to expose Stinnett’s potential bias.

       The unanimous decision in Williams v. Taylor suggests that, under some

circumstances, the challenger to the jury verdict need not show that the juror intentionally

lied when answering a voir dire question. The Williams Court never mentioned

McDonough Power Equipment, Inc. v. Greenwood.

       In Porter v. Zook, 898 F.3d 408 (4th Cir. 2018), a capital murder case, a jury

convicted Thomas Porter of killing law enforcement officer Stanley Reaves. In a federal

habeas petition, Porter raised theories of juror bias based on actual bias and a juror’s

failure to disclose under McDonough Power Equipment, Inc. v. Greenwood. Defense

counsel asked members of the jury if a family member had ever worked as a law

enforcement employee. In response, juror Bruce Treakle disclosed that his nephew

                                              19
No. 37394-1-III
State v. Lupastean


worked as a police officer. He stated that the relationship would not affect his ability to

be impartial. After the verdict, the juror revealed that he found testimony from Reaves’

wife emotional because he had a brother who worked in law enforcement. The brother

worked as a deputy sheriff in the jurisdiction adjacent to where the crime occurred.

         In Porter v. Zook, the Fourth Circuit concluded that McDonough Power

Equipment, Inc. v. Greenwood and Williams v. Taylor presented two distinct tests for a

new trial based on a juror’s answer to questioning. The court suggested that Williams v.

Taylor applied to a prosecution when the juror held actual bias; whereas, McDonough

Power Equipment, Inc. v. Greenwood applied in instances of alleged implied bias. If the

accused claims implied bias, the accused must show juror misconduct under McDonough.

In an actual bias claim, the accused could succeed regardless of whether the juror

intentionally lied. Despite so analyzing Williams and McDonough, the court stretched the

coverage of McDonough’s analysis of implied bias to something more than intentional

lying.

         The court, in Porter v. Zook, first addressed the actual bias claim stating the juror

not only failed to disclose that his brother worked in law enforcement, but also informed

counsel that he found witness testimony emotional and had sympathy for law

enforcement because his brother worked as a law enforcement officer. The Fourth

Circuit held that an evidentiary hearing should be held on the claim of actual bias.



                                               20
No. 37394-1-III
State v. Lupastean


       The Fourth Circuit, in Porter v. Zook, next addressed the McDonough claim. The

circuit court of appeals held that the lower courts failed to reasonably apply McDonough

when they concluded that the juror responded honestly. The lower court reasoned that

the juror acknowledged that he had a nephew in law enforcement and that he simply was

not asked if he had additional relationships to law enforcement officers. The court of

appeals stated: “[We] have viewed the ‘honesty’ aspect of the first McDonough prong as

encompassing not just straight lies, but also failures to disclose.” Porter v. Zook, 898

F.3d at 431. The court ordered an evidentiary hearing in order to determine whether

further follow up questions stemming from a correct answer, that the juror’s brother

worked in law enforcement, would provide a basis for a challenge for cause.

       We have written at length considering United States Supreme Court jurisprudence

because of the many arguments forwarded by Cristian Lupastean and the slim distinctions

posited by Lupastean when advocating for a new trial and because we wish to show that

we analyzed the arguments and distinctions. Nevertheless, under either the McDonough

Power Equipment, Inc. v. Greenwood rule or the Williams v. Taylor rule, Lupastean’s

appeal fails. Under McDonough Power Equipment, Inc. v. Greenwood, juror 6 did not

intentionally lie, and the juror held no implied bias. Any failure to disclose by juror 6

lacks the egregious nature of the juror’s misleading comments in Porter v. Zook.

       Under Williams v. Taylor, juror 6 may have failed to fully disclose facts or

provided an unintentionally misleading answer. But, the juror possessed no actual bias as

                                             21
No. 37394-1-III
State v. Lupastean


found by the trial court. Unlike in the reported decisions, the error was caught

immediately after selection of the jury, and the trial court and counsel questioned the

juror concerning her response and her potential bias. Juror 6 eventually made a full

disclosure and that disclosure did not supply a valid basis for a challenge for cause.

                                  Washington Decisions

       In attempt to convince this court to reject the teachings of McDonough Power

Equipment, Inc. v. Greenwood and to expand the circumstances under which the accused

can gain a new trial, Cristian Lupastean cites numerous Washington decisions. We

discuss at length his principal cited decision, State v. Boiko, 138 Wn. App. 256 (2007),

and briefly mention other cited opinions. We conclude that Washington decisions do not

assist Lupastean.

       In State v. Boiko, this court described the McDonough test as requiring a party to

show that (1) the juror intentionally failed to answer a material question, and (2) a

truthful disclosure would have provided a valid basis for a challenge for cause. This

court then acknowledged that the majority opinion in McDonough was written by

concurring Justice Blackmun, not the lead opinion of Justice Rehnquist. This court stated

that, instead of establishing intentional concealment, when a juror’s responses on voir

dire do not demonstrate actual bias, in exceptional cases the courts will draw a conclusive

presumption of implied bias from the juror’s factual circumstances.



                                             22
No. 37394-1-III
State v. Lupastean


       In State v. Boiko, this court affirmed the trial court’s decision that implied bias

existed as a matter of law. After entry of the verdict, the defense learned that juror 31

was married to a key prosecution witness. She also applied for a job with the prosecutor

a year earlier, and she was involved in ongoing litigation with prosecuting counsel in a

separate case. Juror 31 disclosed some facts in her juror questionnaire which should have

encouraged further questioning from either party’s counsel. Nevertheless, during voir

dire, no one inquired, and juror 31 did not volunteer that she was married to a witness for

the prosecution. The trial court concluded that she had not failed to make material

disclosures, although she could have volunteered more information. The trial court did

not apply the McDonough test. Instead, it concluded juror 31’s relationship with a key

witness demonstrated implied bias as a matter of law. The trial court granted Boiko a

new trial.

       In State v. Boiko, this court affirmed the trial court’s holding. This court wrote:

               The peculiarities arising in this situation were numerous, complex,
       and fairly considered by the trial court implying bias and ordering a new
       trial. The nature of juror 31’s marital circumstances could inject any
       number of positive or negative emotions from the juror, whether conscious
       or not, that may manifest in supportive or obstructive reactions.

State v. Boiko, 138 Wn. App. at 264.

       State v. Boiko stands for the proposition that an accused may gain a new trial in

exceptional circumstances. Nevertheless, the trial court found implied bias as a matter of

law and this court affirmed the finding. Lupastean does not advocate his case as

                                             23
No. 37394-1-III
State v. Lupastean


exceptional. He concedes he does not show implied bias under the terms of

RCW 4.44.180. He asks this court to extend a reading of RCW 4.44.180(2) to encompass

the alleged bias held by juror 6. We decline this request particularly since the trial court

found that juror 6 did not answer dishonestly. We also decline the request because the

majority of Washington court of appeals’ decisions employ the McDonough two-part test

outlined by Justice Rehnquist without any modifications or stretching of the test’s

elements, when considering whether to grant a new trial based on alleged juror

misconduct. State v. Cho, 108 Wn. App. 315, 321, 30 P.3d 496 (2001); State v. Briggs,

55 Wn. App. 44, 52-53, 776 P.2d 1347 (1989); State v. Carlson, 61 Wn. App. 865, 878,

812 P.2d 536 (1991); Hill v. GTE Directories Sales Corp., 71 Wn. App. 132, 141, 856

P.2d 746 (1993); State v. Tigano, 63 Wn. App. 336, 342, 818 P.2d 1369 (1991).

       Our high court has ruled that any misleading or false answers during voir dire

require reversal only if accurate answers would have provided grounds for a challenge for

cause. In re Personal Restraint of Lord, 123 Wn.2d 296, 313, 868 P.2d 835 (1994).

When a juror fails to disclose information during voir dire, a new trial is warranted when

the information withheld is material and a truthful response would have provided a basis

for challenge for cause. State v. Carlson, 61 Wn. App. 865, 878 (1991).

       We deem a Washington Supreme Court decision, In re Personal Restraint of

Elmore, 162 Wn.2d 236, 266-269, 172 P.3d 335 (2007), not State v. Boiko, controlling.

The Supreme Court considered the personal restraint petition of Clark Elmore. Elmore

                                             24
No. 37394-1-III
State v. Lupastean


challenged his conviction for aggravated first degree murder and rape of his stepdaughter.

He argued that he deserved a new trial based on a juror’s failure to disclose two incidents,

during which another boy touched him sexually.

       In In re Personal Restraint of Elmore, Juror number 12 answered “no” to two

inquiries on his juror questionnaire. The first question asked whether he or friends or

relatives had been the victim of a crime, whether or not reported. The second question

queried whether he or friends or relatives were the victim of a sexual offense. After the

jury read its verdict, defense investigators questioned the juror and he disclosed that he

had been sexually molested as a child. He insisted, however, that he had not recalled the

incidents until questioned and he believed that neither incident constituted illegal

conduct. In evaluating whether to grant a new trial, the state high court relied on the test

outlined in McDonough. The court stated that the first obstacle faced by Clark Elmore

was showing that the juror’s late disclosed answer was material. The court observed that

both incidents were minor and differed significantly from the murder and rape charges in

the case before it. “Thus, even assuming that Juror 12 had disclosed the two prior

incidents, given the minimal nature of the sexual contact Elmore cannot demonstrate that

the answers would have supported a challenge for cause as required by McDonough.” In

re Personal Restraint of Elmore, 162 Wn.2d at 269 (2007). The Elmore factual

background holds more similarities to Cristian Lupastean’s appeal than does the

background in State v. Boiko.

                                             25
No. 37394-1-III
State v. Lupastean


                                     Peremptory Challenge

          In his appeal, Cristian Lupastean astutely emphasizes that juror 6’s failure to

disclose information precluded him from making an intelligent peremptory challenge. By

the time the juror’s full disclosure occurred, Lupastean had already exercised all of his

peremptories. He correctly observes that a party may use a peremptory challenge to

exclude a juror for reasons that do not rise to the level of bias. State v. Briggs, 55 Wn.

App. 44, 51 (1989).

          Historically, Washington case law permitted a party a new trial if he or she was

foreclosed from exercising peremptory challenges. State v. Simmons, 59 Wn.2d 381,

392, 368 P.2d 378 (1962). In State v. Simmons, the Washington State Supreme Court

stated:

                 Where a person serves on a jury who, if not excused for cause,
          would certainly have been peremptorily challenged if certain questions on
          voir dire had been answered truthfully, it was [sic] been held to be an abuse
          of discretion not to grant a new trial.

State v. Simmons, 59 Wn.2d at 392.

          Cristian Lupastean relies on Robinson v. Safeway Stores, Inc., 113 Wn.2d 154, 776

P.2d 676 (1989). Plaintiff Marie Robinson, a California resident, was concerned about

bias from Washington jurors. Her counsel questioned potential jurors about their ability

to be fair to a Californian resident. The future jury foreman responded that the fact that

the plaintiff was from California would not affect his ability to be fair. He acknowledged


                                               26
No. 37394-1-III
State v. Lupastean


involvement in a divorce lawsuit, however, he did not disclose involvement in any other

case. During deliberations, the foreman asserted that Californians like to sue and do so

all the time. After the verdict, he disclosed that he was a defendant in a lawsuit involving

a car accident brought by a Californian. The state Supreme Court affirmed the trial

court’s granting of a new trial, reasoning:

              A juror’s misrepresentation or failure to speak when called upon
       during voir dire regarding a material fact constitutes an irregularity
       affecting substantial rights of the parties. When the failure to respond in
       voir dire relates to a material question, the appropriate remedy is to grant a
       new trial.

Robinson v. Safeway Stores, Inc., 113 Wn.2d at 159.

       Although the Washington Supreme Court decided Robinson after McDonough

Power Equipment, Inc. v. Greenwood, this state’s high court did not mention the United

States Supreme Court decision. The Washington Supreme Court acknowledged that, in

addition to the concealing or misrepresenting of bias by a juror, a party has the right to be

free from juror conduct that precludes her from intelligently using a peremptory

challenge. The court wrote:

              [A] false answer on a material matter, whether it relates to the
       prospective juror’s bias and prejudice or whether it relates to other material
       matters, lures the litigant into a false sense of security, discourages further
       inquiry, and deprives a litigant of a fair, intelligent and adequate
       opportunity to challenge the juror . . . The jury a litigant accepts on the
       basis of misleading information on which he has a right to rely is not the
       constitutional jury to which he is entitled. The only remedy that will
       obviate the harm done to his right of trial by jury is to grant a new trial.


                                              27
No. 37394-1-III
State v. Lupastean


Robinson v. Safeway Stores, Inc., 113 Wn.2d at 160 (quoting Smith v. Kent, 11 Wn. App.

439, 445, 523 P.2d 446 (1974)).

       Unfortunately for Cristian Lupastean, his appeal comes twenty-five years too late.

The state Supreme Court discussed the proper standard for obtaining a new trial again

under the circumstances of being precluded to exercise a peremptory challenge, even if

briefly, in In re Personal Restraint of Lord, 123 Wn.2d 296 (1994). The Supreme Court

returned to application of the full McDonough two-part test.

       In In re Personal Restraint of Lord, juror Manuel Rosario denied having heard

anything about the crime charged in both his juror questionnaire and again during

individual voir dire. After the entry of a guilty verdict, Rosario disclosed to an

investigator that he earlier read about the crime in a newspaper. He insisted, however,

that he lacked extensive knowledge of the case and he had formed no opinions. The state

Supreme Court noted that Rosario gave no indication that he used his previously obtained

knowledge during jury deliberations. Any misleading or false answers during voir dire

required reversal only if accurate answers would have provided grounds for a challenge

for cause. The high court held that the little knowledge held by Rosario would not

support a challenge for cause.

       Cristian Lupastean perspicaciously observes that the Lord court did not overrule

Robinson v. Safeway Stores, Inc. The Lord decision did not even mention Robinson v.



                                             28
No. 37394-1-III
State v. Lupastean


Safeway Stores. Also, Lupastean notes that the Lord decision came in the context of a

personal restraint petition, when the accused faces higher standards of review.

       We note the anomaly created by In re Personal Restraint of Lord’s failure to

mention Robinson v. Safeway Stores. Nevertheless, we follow this court’s long line of

decisions that declare that Lord requires a court to apply the two-part test from

McDonough Power Equipment, Inc. v. Greenwood. The Supreme Court, assuming it

earlier had abandoned the two-part test, reinstated the test in In re Personal Restraint of

Lord. This court no longer considers the loss of the intelligent use of a peremptory

challenge as a basis for a new trial. State v. Perez, 166 Wn. App. 55, 67 (2012); State v.

Cho, 108 Wn. App. 315, 321 (2001).

       Although we reject the argument based on precedent, we value Cristian

Lupastean’s contention that an accused should benefit from full disclosure by all jurors

before the accused exercises peremptory challenges. We would welcome Supreme Court

review of this contention.

                                      CONCLUSION

       Under current precedent, we hold that Cristian Lupastean’s right to a fair and

impartial jury was not violated. We affirm his three convictions.




                                             29
No. 37394-1-III
State v. Lupastean


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.


______________________________
Staab, J.




                                           30